Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 21 October 2010, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed.
The following amendments have been proposed:
Wednesday:
The debate on 'Strengthening the OSCE: a role for the EU' will be based on a statement by the Council on behalf of the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy.
The Gauzès report on alternative investment fund managers and the statement by the Commission on the Single Market Act will be taken, in this order, after the debate on the EU external strategy on passenger name records and before the oral question on innovation partnerships.
Mrs Griesbeck's two recommendations on the agreement between the European Union and Georgia have been withdrawn from the agenda.
Thursday:
Mrs Lichtenberger's report on the request for waiver of the immunity of Krzysztof Lisek has been entered on Thursday's voting list.
The vote on the proposal for a decision of the European Parliament on closure of the accounts of the European Police College for the financial year 2008 has been postponed to the next part-session.
The vote on the motions for resolutions on Ukraine has been postponed to the November II part-session in Strasbourg.
Mr President, our group opposes the postponement of the vote on the closure of the CEPOL accounts, because this institution has had discharge refused due to irregularities. We think that decisions need to be made urgently, so we cannot postpone the vote.
Mr President, I am not going to speak for very long. The EU has a very long and undistinguished record as far as its accounting procedures are concerned. I understand that the Court of Auditors has declined to sign off the budget for the 14th time running. The entity which is being discussed now has a similar - and, if possible, even less distinguished - record. It is important that this matter be addressed by the European Parliament forthwith if the European Parliament is to have any credibility at all in these matters.
(FR) Mr President, may I remind you that it was I who was the rapporteur for the report on the discharge of the European Police College (CEPOL). I can tell you that in the Committee on Budgetary Control, with the shadow rapporteurs, we planned a hearing on 30 November concerning this discharge and closure of the accounts in order to hear not only the Director of CEPOL but also the Chair of its Governing Board, and that the Committee on Budgetary Control has not yet finished with the enquiry into the discharge for 2008.
Some corrections have been made to the accounts for 2008 with the new Director of CEPOL. I would be really saddened, however, if Parliament did not complete this enquiry and I propose that, above all, you do not close the accounts, Mr President and ladies and gentlemen. It really would be a serious mistake for us to close the accounts during this part-session.
(DE) Mr President, on behalf of my group, I would like to request that the vote be held. It has already been deferred once, before the elections. We should not now defer it until after the EU-Ukraine summit. In this resolution, we call on the summit and also on the Commission and the Council to push ahead quickly with the negotiations with Ukraine in respect of the free trade agreement, visa facilitation and the matter of the association agreement. However, we would also like discussion to take place regarding the fact that the opposition was disadvantaged in the regional and local elections, that it was not able to stand everywhere and, moreover, that there is increasingly little separation of the executive and the judiciary.
It is important to make clear our positive approach to Ukraine. It is a European country that must have a European perspective. We do not want it to descend into an authoritarian regime that makes it impossible to achieve this goal. We should pass a resolution ahead of the summit, since otherwise it may be misinterpreted as meaning that the European Parliament does not oppose such negative positions. We have seen nearly all the electoral observer organisations conclude that the elections were problematic. We are practically the last to take a position on this. We should not bring about the loss of our own credibility.
Mr President, this is very much about Parliament being before or after: before the summit meeting or after the summit meeting. It is very much about trying to exert influence or to limit ourselves to making a comment afterwards. It is fair to say that in Ukraine, some things are developing in the right direction but there are a lot of things that are moving on the wrong track and, if they continue, they will move Ukraine further from European cooperation.
When we raise worries and concerns, we are not trying to raise obstacles, we are trying to get rid of them, and that is why we want the resolution to be adopted now. We know that in Ukrainian society and in the Ukrainian Government, there is a keen interest in listening to what the European Parliament has to say on these matters. If we speak out, they will listen and be aware. If we do not speak out, they will note that as well. That is why we favour a decision on the resolution at this part-session.
(DE) Mr President, I am somewhat surprised, because there was an agreement between all the parties that a very carefully prepared resolution would be passed during the November II session in Strasbourg. Of course, everyone has a right to change their mind. I simply feel firstly that it would be sensible to wait for the report by the electoral observers, so that once this has been clearly presented, we can then base our statements on that. Secondly, there is no question that in our view, there were problems with these elections; in some cases, serious problems. We are not the ex officio defenders, but, ladies and gentlemen of the Group of the European People's Party (Christian Democrats), please do not be the ex officio defenders of the opposition. If you were to be as critical of the opposition as we are of the government, then we would be able to find a common denominator.
I advocate that we observe matters in Ukraine objectively, not through party political spectacles. I recommend that we make our decision in November. However, if a majority here today decide that we should vote today, then I would request and urge the PPE Group to join us in attempting to find a common critical way forward on all the critical issues, not just against the government.